Citation Nr: 1826315	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep deprivation/sleep apnea (claimed as sleepiness), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left leg condition (also claimed as shin scarring).

3.  Entitlement to service connection for calcium build-up on the brain (also claimed as head condition), to include as secondary to service-connected residuals, bilateral salpingectomy with right oophorectomy.

4.  Entitlement to service connection for abdominal pain, to include as secondary to service-connected residuals, bilateral salpingectomy with right oophorectomy.

5.  Entitlement to a disability rating in excess of 20 for right foot calluses, status post Austin/screw fixation, two to five arthroplasties, with excision of plantar lesion and excision of dorsal lesion (claimed as toe and foot pain, swelling, and surgery).

6.  Entitlement to a disability rating in excess of 10 percent for left foot calluses.

7.  Entitlement to a compensable disability rating for eczematoid dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction now rests with the Houston, Texas VA RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a January 2018 Travel Board hearing.  At her hearing, the Veteran waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  

Several additional issues were addressed in a January 2018 Statement of the Case and a February 2018 Substantive Appeal.  These issues were not addressed during the January 2018 hearing and have not been certified on appeal to date, and they are not before the Board at the present time.

All of the issues except for the reopened claim herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement with the December 2007 rating decision denying service connection for sleep deprivation/sleep apnea on the basis that the condition was not incurred in or caused by service; therefore it became final.

2.  Additional evidence, considered with the record as a whole, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denials and raises a reasonable possibility of substantiating the claim for service connection for sleep deprivation/sleep apnea.


CONCLUSIONS OF LAW

1.  The original December 2007 rating decision denying the claim for service connection for sleep deprivation/sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the December 2007 rating decision is new and material to reopen the claim of service connection for sleep deprivation/sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran did not submit a Notice of Disagreement in response to the December 2007 rating decision denying service connection for sleep deprivation/sleep apnea on the basis that the condition was not incurred in or caused by service; therefore it became final.  38 U.S.C. § 7105.  Evidence received since that decision includes the testimony from a January 2018 Board hearing, at which the Veteran asserted that she has not been able to sleep more than three to four hours a night since service.  This evidence is new to the record, relates to a previously unestablished nexus to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep deprivation/sleep apnea (claimed as sleepiness) is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination or medical opinion for her claims for service connection for sleep deprivation/sleep apnea, a left leg condition, calcium build-up on the brain, and abdominal pain.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the Board finds that there is competent evidence that her claimed disabilities may be associated with service.  See e.g., July 2009 Veteran Statement (lack of hormones from service-connected removal of fallopian tubes and right ovary causes calcium build-up on brain); September 2010 Notice of Disagreement (Veteran contends abdominal pain is directly related to the surgical removal of her fallopian tubes and right ovary); October 2010 Veteran Statement (left leg condition occurred after falling down a ladder in service); January 2018 Board Hearing Transcript (Veteran has not slept more than three to four hours since service).  As such, VA examinations to determine the etiology of the Veteran's claims are necessary. 38 C.F.R. § 3.159(c)(4). 

In addition, the Veteran was afforded a VA examination in October 2014 to address the severity of her service-connected right and left foot calluses and eczematoid dermatitis.  While the mere passage of time is not a basis for requiring a new examination, the Veteran contends that her service-connected disabilities have worsened since the prior examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Notably, during the January 2018 Travel Board hearing, the Veteran stated that she is unable to undergo any additional surgeries to correct the issues with her feet due to the severity of her disability.  Likewise, she reported that she has recently been diagnosed with arthritis.  Regarding her skin condition, the Veteran indicated that the most recent VA examination did not adequately reflect the severity of her eczematoid dermatitis because at the time, it was only a small appearance of redness to the skin. Therefore, the Board also finds that a remand is also necessary to afford the Veteran new VA examinations to assess the current severity of her service-connected right and left foot calluses and eczematoid dermatitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, during the January 2018 Board hearing, the Veteran indicated that she is currently receiving treatment for her conditions through VA.  However, a review of the record indicates that the most recent VA treatment records are from April 2017.  Therefore, on remand, all relevant ongoing medical records must be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Afford the Veteran the appropriate VA medical examinations to determine the nature and etiology of her sleep deprivation/sleep apnea, left leg condition, calcium build-up on the brain, and abdominal pain.  The claims file, with a copy of this remand, must be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, her statements regarding the development and treatment of her disability, and a thorough review of the claims file, the examiner must answer the following questions:

a.)  Does the Veteran have a diagnosed sleep disorder, to include sleep deprivation and/or sleep apnea?

b.)  If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep disorder began in service or is otherwise related to a disease, event, or injury in service?

c.)  Does the Veteran have a diagnosable left leg condition, to include shin scarring?

d.)  If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left leg condition began in service or is otherwise related to a disease, event, or injury in service?

e.)  Does the Veteran have a diagnosis of a chronic disorder consisting of calcium build-up on the brain?

f.)  If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's calcium build-up on the brain was caused by her service-connected residuals, bilateral salpingectomy with right oophorectomy?

g.)  If the Veteran's service-connected residuals, bilateral salpingectomy with right oophorectomy did not cause calcium build-up on the brain, is it at least as likely as not (a fifty percent probability or greater) that the calcium build-up on the brain was aggravated (permanently worsened beyond its natural progression) by her service-connected residuals, bilateral salpingectomy with right oophorectomy?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of calcium build-up on the brain by the service-connected disability.

h.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's calcium build-up on the brain began in service or is otherwise related to a disease, event, or injury in service?

i.)  Does the Veteran have a diagnosis of a chronic disorder consisting of abdominal pain?

j.)  If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's abdominal pain was caused by her service-connected residuals, bilateral salpingectomy with right oophorectomy?

k.)  If service-connected residuals, bilateral salpingectomy with right oophorectomy did not cause abdominal pain, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's abdominal pain was aggravated (permanently worsened beyond its natural progression) by her service-connected residuals, bilateral salpingectomy with right oophorectomy?

l.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's abdominal pain began in service or is otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided to the questions above is requested.  The absence of evidence of treatment for the claimed disabilities in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Arrange for the Veteran to undergo a VA medical examination to evaluate the nature and severity of her right and left foot calluses.  The claims file, with a copy of this remand, must be made available to the examiner.   The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  The examiner must address the severity of each applicable foot diagnosis, using the most up-to-date Disability Benefits Questionnaire.  Any significant effects on social and occupational impairment must be addressed.  All opinions and conclusions reached by the examiner must be thoroughly explained.  

4.  Arrange for the Veteran to undergo a VA skin examination to evaluate the nature and severity of her eczematoid dermatitis.  The claims file, with a copy of this remand, must be made available to the examiner.   The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's eczematoid dermatitis, the examiner is asked to use the most up-to-date Disability Benefits Questionnaire.  Any significant effects on social and occupational impairment must be addressed.  All opinions and conclusions reached by the examiner must be thoroughly explained.  

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the AOJ must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


